                IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
                                                     )
v.                                                   )      Criminal No. 3:17-cr-00092
                                                     )      Judge Trauger
TAD ERIC CUMMINS,                                    )
                                                     )

                                            ORDER

       On July 15, 2020, the defendant filed, pro se, a request for compassionate release (Doc.

No. 127). The court appointed counsel and, on August 19, 2020, counsel filed a Supplemental

Motion for Compassionate Release (Doc. No. 130), to which the government responded in

opposition (Doc. No. 132), the defendant filed a Reply (Doc. No. 139), and the government filed

a Sur-Reply (Doc. No. 145). The defendant requests compassionate release under 18 U.S.C. §

3582(c)(1)(a) on the grounds that he suffers from hypertension and obesity and is at increased

risk, should he contract the COVID-19 virus. He is housed at Talladega FCI, where some

inmates and staff have contracted the virus, but there have been no deaths. The defendant has

exhausted his administrative remedies.

       The defendant was sentenced on January 16, 2019 and has served approximately 16% of

a 240-month sentence imposed for transporting a minor with the intent to engage in criminal

sexual activities and obstruction of evidence in a federal investigation. His guideline range was

292-365 months; the court granted a variance and sentenced him to 240 months of imprisonment.

The defendant, a teacher, began a sexual relationship with a 15-year-old student and, after he was

suspended upon discovery of the relationship, absconded with the minor victim. For 38 days




     Case 3:17-cr-00092 Document 146 Filed 10/05/20 Page 1 of 2 PageID #: 984
they were on the run, traveling west through at least nine states, during which time they “ had sex

every day”. The defendant disabled the GPS system in the car they were driving and threw their

cell phones in a river in order to avoid detection. The victim has written a statement, in response

to this motion, stating her continuing fear if he is released into the community. (Doc. No. 132-4).

       The defendant is 54 years old and, according to the medical records produced, has

“elevated” blood pressure, according to the American Heart Association categories.

Hypertension or high blood pressure is a condition that the Centers for Disease Control rates as

one that “might” put a person at increased risk of severe illness from COVID-19. This is not one

of the conditions that definitely places one at increased risk. The defendant takes three

medications for his hypertension and is regularly monitored at his institution. It appears that his

hypertension is well controlled in the BOP setting. A diagnosis of obesity appears nowhere in the

medical records.

       The defendant’s case for establishing extraordinary and compelling reasons for his

immediate release is a weak one. Moreover, given the egregious conduct of the defendant and its

impact upon the victim and her family, his release from custody after serving such a small

portion of his significant sentence would subvert the sentencing factors that this court must

consider. His release would result in an insignificant sentence that would not reflect the

seriousness of his offense, promote respect for the law, be a just punishment, or protect the

public from further crimes of this defendant. Moreover, it would create unwarranted sentencing

disparities among defendants with similar records who have been found guilty of similar

conduct. For all these reasons, the defendant’s motion is DENIED.

       IT IS SO ORDERED.


                                         _________________________________
                                         ALETA A. TRAUGER
                                         U.S. DISTRICT JUDGE
   Case 3:17-cr-00092 Document 146 Filed 10/05/20 Page 2 of 2 PageID #: 985
